1
                                                                         JS-6
2
                                                                         9/3/2019
3
                                                                          CW
4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              CENTRAL DISTRICT OF CALIFORNIA

10

11   PHILIP ORAN DODSON,                      )   Case No. CV 19-6159 FMO
                                              )
12                      Appellant,            )
                                              )
13                v.                          )   JUDGMENT
                                              )
14   FIA CARD SERVICES,                       )
                                              )
15                      Appellee.             )
                                              )
16

17         IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.

18

19   Dated this 3rd day of September, 2019.

20

21                                                                  /s/
                                                             Fernando M. Olguin
22                                                        United States District Judge

23

24

25

26

27

28
